Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-17, and 19-21 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and 19-20, the combination of limitations involving, switching to a second PUCCH format from a first PUCCH format, wherein allocated radio resources corresponding to the first PUCCH format are maintained until allocation of radio resources for the second PUCCH format is completed, among other claim limitations, are non-obvious over the prior art. 
The closest prior art of record Tiirola et al. (US 20200221444 A1) teaches sending HARQ feedback on default PUCCH resource set and then sending HARQ feedback on new selected PUCCH resource set after receiving MAC CE command from network node (Fig. 5); Prior art Huang et al. (US 20190045499 A1) teaches dynamically configurating a starting symbol and/or an end symbol of short or long PUCCH format (Par. 0095); Prior art Babaei et al. (US 20190074935 A1) teaches a second PUCCH may be added as an additional PUCCH in response to increased load of UCI transmission on first PUCCH and switch from the first PUCCH to the second PUCCH in response to the first PUCCH being configured on a secondary cell and the secondary .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CORRESPONDENCE INFORMATION                                                                                                                                                                                                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SHARMIN CHOWDHURY/Examiner, Art Unit 2416